938 F.2d 1032
Jerry Bert BRAUN, Petitioner-Appellant,v.Roger F. SCOTT, Warden, Respondent-Appellee.
No. 89-15726.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted En Banc June 20, 1991.Decided July 12, 1991.

Mary E. Berkheiser, Meyer, Hendricks, Victor, Osborn & Maledon, Phoenix, Ariz., for petitioner-appellant.
Joseph Douglas Wilson, U.S. Dept. of Justice, Washington, D.C., Gerald S. Frank, Asst. U.S. Atty., Tucson, Ariz., for respondent-appellee.
Appeal from the United States District Court for the District of Arizona;  Alfredo C. Marquez, District Judge, Presiding.
Before WALLACE, Chief Judge, HUG, SCHROEDER, D.W. NELSON, NORRIS, REINHARDT, HALL, THOMPSON, TROTT, FERNANDEZ, and THOMAS G. NELSON, Circuit Judges.

ORDER

1
The appeal in this case is dismissed as moot.  The district court's judgment is vacated, and the case is remanded with instructions to dismiss the action.  See Funbus Systems, Inc. v. California Public Utilities Commission, 801 F.2d 1120, 1131-32 (9th Cir.1986).